DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Apr. 2021 has been entered.
 

Claim Objections
Claim 1 is objected to because of the following informalities:
“a defined position relative the at least one nozzle” should recite “a defined position relative to the at least one nozzle”;
“a pressure regulator arranged downstream the inlet port” should recite “a pressure regulator arranged downstream of the inlet port”; and
“a control valve arranged downstream the pressure regulator” should recite “a control valve arranged downstream of the pressure regulator”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control unit". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 depend upon claim 1.
Claim 2 recites the limitation "the pressure". There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the number of connected manifolds". There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the gas pressure". There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the set pressure". There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the closest prior art is US 8,465,700. The prior art teaches an evaporation apparatus comprising at least one manifold, a tank unit, a sample holder, and a control valve. The prior art teaches a structure which is fully capable controlling the gas flow to increase gradually. The prior art does not teach an electronic control unit configured to set the set value of the pressure regulator to a value that causes a predetermined gas flow that gradually increases from each of the at least one nozzle. The modification would not have been obvious because the prior art does not teach gradually increasing the pressure regulator. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-11 depend upon claim 1.


Response to Arguments
The following is a response to Applicant’s arguments filed 31 Mar. 2021:

Applicant argues that the 112f interpretations should be withdrawn in light of the claim amendments.
Examiner agrees and the interpretations are withdrawn.

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. However, upon further consideration the newly amended claims contain new 112b rejections.

Applicant argues that the prior art claim rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776